DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4-6, 16-19, 94, 95, drawn to methods for treating wound healing pathologies or fibrotic skin disorders, or for generating new dermal adipocytes in the dermis of a subject with scars, the methods comprising administering BMP2, BMP4, and/or BMP7.
Group II, claim(s) 27, 28, 89, 90, 92, 93, drawn to methods for generating new dermal adipocytes in the dermis of a subject with scars, or treating would healing pathologies or skin fibrosis, the methods comprising grafting hair follicles.
III, claim(s) 29, 30, 32-37, 39, drawn to methods for treating wound healing pathologies or fibrotic skin disorders comprising administering purified individual factors secreted by hair follicles.
Group IV, claim(s) 41, 42, 44-49, 51 drawn to methods for treating wound healing pathologies or fibrotic skin disorders, the methods comprising administering conditioned media from in vitro cultured hair follicles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, each Group contains claims directed to methods of administering different therapeutic agents.  Each therapeutic agent potentially makes a unique contribution over the prior art.  Since the PCT rules define a special technical feature as a technical feature that makes a contribution over the prior art, the different Groups do not share a special technical feature as defined by the PCT rules.
Furthermore, Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of administering a therapeutic agent that has an effect on scarring, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/089050 A1 (of record).  ‘050 teaches a method for treating wound healing pathologies or fibrotic disorders comprising administering BMP2 and/or BMP4 to a subject in need thereof.  .
  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
01 March 2021